Citation Nr: 0420726	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-25 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed on as secondary to exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and LM


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
St. Louis, Missouri, Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and LM appeared before the 
undersigned Veterans Law Judge at a hearing at the RO in 
March 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he was exposed to Agent Orange 
while stationed near Quang Cu Chi in Northern Thailand with 
Company D of the 809th division, US Army from approximately 
September 1968 to September 1969. 

The Board notes that Department of Defense acknowledged that 
there was use and testing of Agent Orange outside Vietnam.  
In a March 2003 memo titled Veteran Service Center Manager 
Call, Policy Staff Items, Agent Orange Outside of Vietnam, 
for claims of Agent Orange outside of Vietnam, the ROs are 
provided a point of contact for development of such claims.  
Here, there is no evidence of record that such development 
was performed.  

Additionally, the veteran authorized the release of records 
from Dr. Gordon of North Kansas City, Missouri.  However, 
those records have not been obtained.  Also, he testified 
that Dr. Hannah, whose records have not been obtained, made 
the initial diagnosis of diabetes mellitus.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant, (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claim.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Obtain all records from Dr. Gordon of 
North Kansas City, Missouri, for the 
period from 1981 to the present.  Obtain 
all records from Dr. Hannah.  Obtain any 
additional records from the North Kansas 
City Hospital from 1987 to November 1997.  
The VBA AMC should obtain any other 
identified records and associate all 
records with the claims folder.  If any 
request for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 C.F.R. § 3.159(e).

3.  Pursuant to the memo titled Veteran 
Service Center Manager Call, March 2003, 
Policy Staff Items, Agent Orange Outside 
of Vietnam, contact Cheryl Konieczny of 
the 211 staff of Compensation and Pension 
Service, or her replacement, and ask her 
to provide any information from the 
Department of Defense showing that Agent 
Orange was used to defoliate vegetation 
around base camps in Thailand from 
September 1968 to September 1969 and if 
so, which units were in the area during 
the period of use.

4.  Following the above, the VBA AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to Agent 
Orange while serving in Thailand from 
September 1968 to September 1969.

5.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




